HOUSER, Commissioner.
Roy Edwin Cook, tried in the Circuit Court of Stone County and there convicted of the crime of robbery in the first degree with a dangerous and deadly weapon, and sentenced to seven years in the state penitentiary, appeals from the judgment of conviction. Appellant, has filed no. brief on appeal. . .
We are precluded from the consideration of any matters required to be preserved in a motion for a new trial, by reason of the fact that appellant filed no motion for a new trial. State v. Parker, Mo.Sup., 310 S.W.2d 923.
An examination of the record as required by Supreme Court Rule 28.02, 42 V.A.M.S., reveals no error. The pertinent allegations of the information, which charged robbery in the first degree by means of a dangerous and deadly weapon, follow almost identically the language of the information approved as sufficient in State v. Maddox, Mo.Sup., 250 S.W.2d 971. And see State v. Yates, Mo.Sup., 252 S.W. 641. The verdict of the jury found defendant guilty of “robbery in the first degree, as charged in the information,” and assessed appellant’s punishment at imprisonment in the peni-: tentiary for a term of seven years. The verdict was definite; it made a finding with reference to the same offense with which the appellant was charged in the information. The verdict assessed a punishment falling within the limits prescribed by the penalty section applicable to robbery in the first degree by means of a dangerous and deadly weapon. Section 560.135 RSMo 1949, V.A.M.S. Defendant, present in court in person and by his attorneys, was properly granted allocution and duly sentenced tó seven years’ imprisonment in the penitentiary in accordance with the verdict of the jury. No error appearing, the judgment is affirmed.
COIL and HOLMAN, CC., concur.
PER CURIAM.
The foregoing opinion by HOUSER, C., is adopted as the opinion of the court.
All of the Judges concur.